Citation Nr: 0218527	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  94-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

Entitlement to an effective date prior to December 9, 
1998, for a 40 percent rating for residuals of a low back 
injury.  

[The issue of entitlement to an increased rating for 
residuals of a low back injury will be the subject of a 
later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1979 to March 1985.  Historically, by a January 
1986 rating decision, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, granted 
service connection for residuals of a low back injury and 
assigned a 10 percent evaluation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 RO decision that 
increased the rating of the veteran's service-connected 
low back disability from 10 to 20 percent disabling, 
effective May 13, 1993. 

This case was previously before the Board in January 1998 
and August 2000, and on both occasions it was remanded for 
additional development.  After readjudicating the claims 
on appeal, and with consideration given to the additional 
development, the RO issued a July 1999 determination which 
increased the rating for the veteran's low back disorder 
to 40 percent disabling, effective December 9, 1998.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an increased rating, the appellant 
will generally be presumed to be seeking the maximum 
benefit allowed by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The Court further held that, where a claimant 
files a notice of disagreement to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available 
benefit, does not abrogate the appeal.  Id.  As VA 
regulations provide higher ratings for spinal 
disabilities, the issue of entitlement to an increased 
rating for residuals of a low back injury remains on 
appeal.  

In December 1999, the RO issued a determination which, in 
pertinent part, denied the veteran's claim of entitlement 
to an effective date prior to December 9, 1998, for the 40 
percent rating assigned for service-connected low back 
disability.

In June 1994 and October 1998, the veteran appeared for a 
personal hearing before the RO, and in August 2002 he 
appeared for a hearing before the undersigned.  
Transcripts of those hearing are of record.  

Based on the written statements by the veteran's 
representative in November 1999, and reiterated at the 
August 2002 hearing, it appears that the veteran wishes to 
reopen a claim of service connection for a nervous 
condition, secondary to his low back disability (service 
connection having been denied by a February 1995 RO 
decision).  A review of the claims folder indicates that 
this issue has not yet been adjudicated by the RO; thus, 
it is referred to the RO for appropriate initial 
adjudication.

The Board is undertaking additional development on the 
issue of entitlement to an increased rating for residuals 
of a low back injury pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing that issue.


FINDING OF FACT

It is not factually ascertainable from the medical 
evidence of record that the residuals of the veteran's low 
back injury warranted an evaluation of 40 percent prior to 
December 9, 1998.  




CONCLUSION OF LAW

Entitlement to an effective date prior to December 9, 
1998, for the 40 percent evaluation of the service-
connected residuals of a low back injury is not 
established.  38 U.S.C.A. §§ 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
Supp. 2001)) became law.  Regulations implementing the 
VCAA have now been published.       66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA eliminates the 
concept of a well-grounded claim, and provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  The VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000.  

The RO did not have the benefit of the explicit provisions 
of the VCAA when, in December 1999, it first adjudicated 
the issue of entitlement to an earlier effective date for 
the 40 percent evaluation of his service-connected low 
back disability.  After reviewing the claims folder, the 
Board finds that there has been substantial compliance 
with the pertinent mandates in the VCAA and implementing 
regulations.  In a July 1999 statement of the case and a 
December 1999 supplemental statement of the case, the 
veteran was given notice of the information and medical 
evidence necessary to substantiate his claim, and of what 
was of record.  

VA's duty to notify also includes the duty to tell the 
veteran what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  In October 2002, the Board sent a letter to the 
veteran explaining the VCAA and asking him to submit 
certain information.  In accordance with the requirements 
of the VCAA, the veteran was notified in this letter what 
information and evidence he needed to submit in order to 
substantiate his claim, and what evidence and information 
VA would obtain.  The letter explained that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient 
information to VA to identify the custodian of any 
records.  He was also asked to provide specific 
information and evidence needed in his case.  Further, he 
was advised that it remained his responsibility to ensure 
VA received relevant records.  The veteran did not respond 
to the Board's letter.  Accordingly the Board finds that 
the duty to notify is satisfied.  

The RO has obtained the veteran's service medical records, 
all identified medical records from private medical care 
providers, and VA outpatient records, and he has been 
accorded VA examinations.  There is no indication that 
there is any relevant evidence outstanding.  The Board 
finds that the RO has complied with the directives of the 
January 1998 and August 2000 remands.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In sum, development 
has been completed to the extent possible; VA duties to 
inform and assist are met; and the veteran is not 
prejudiced by the Board's review of the case based on the 
current record.  

Background

Essentially, the veteran contends that the effective date 
for the 40 percent evaluation of his service-connected 
residuals of a low back injury (assigned by the October 
1999 RO decision) should be retroactive to May 13, 1993, 
the effective date assigned when, by a July 1993 decision, 
the RO increased the rating for his low back disability 
from 10 to 20 percent.  

The service medical records indicate that the veteran 
sustained a contusion of the coccyx after falling from a 
jeep in 1983.  X-rays taken after the fall were negative, 
but the service records show continued complaints of low 
back pain and muscle spasm during the remainder of his 
service.  In January 1986, the RO granted service 
connection for residuals of a low back injury, rated 10 
percent disabling.  The veteran did not perfect an appeal 
of that decision.  

The veteran applied for an increased rating for residuals 
of a low back injury in January 1988.  On VA examination 
in August 1988, he complained of low back pain radiating 
to his buttocks and thighs.  The pain was aggravated by 
prolonged standing.  Examination revealed that range of 
motion of the lumbar spine was to 90 degrees on forward 
flexion and to 35 degrees on extension.  Lateral flexion 
was to 35 degrees bilaterally, and rotation was to 30 
degrees bilaterally.  Mild pain was noted on full flexion 
and on lateral flexion and rotation.  Straight leg raising 
was to 60 degrees, bilaterally.  The diagnosis was mild 
lumbosacral strain.  

Based on clinical findings shown on the August 1988 VA 
examination, the RO issued a September 1998 decision which 
denied entitlement to a rating in excess of 10 percent for 
residuals of a low back injury.  The veteran did not 
initiate an appeal of the decision.  

On VA examination in May 1993, the veteran complained of 
low back pain with numbness and tingling.  Examination 
revealed paraspinal spasm.  Range of motion of the lumbar 
spine was to 60 degrees on flexion and to 10 degrees on 
extension.  Rotation and lateral bending were each to 10 
degrees.  Straight leg raising was to 45 degrees on the 
right and 30 degrees on the left.  The diagnosis was lower 
back strain with decreased range of motion.  

Based on the clinical findings shown on VA examination in 
May 1993, the RO issued the July 1993 rating decision now 
before the Board, and increased the rating assigned to the 
low back disability to 20 percent, effective May 13, 1993 
(the date of the examination).  

VA outpatient records dated from September 1993 to March 
1998 show, in pertinent part, continuing medical care the 
veteran received for his back pain.  X-rays studies in 
September 1993 revealed loss of curvature due to muscle 
spasm, "otherwise negative since 2/4/88."
On VA examination in June 1994, the veteran complained of 
recurrent low back pain that was aggravated by bending and 
lifting.  He accomplished a deep knee bend with 
difficulty.  No weakness was noted and there were no 
pathological reflexes.  His coordination was within normal 
limits.  X-ray studies were negative.  The diagnosis was 
residuals of low back injury, lumbosacral strain.  

At the June 1994 personal hearing, the veteran testified 
that his low back disability affected his employment as a 
truck driver.  He reported that he had lost jobs in the 
past due to absenteeism caused by his back condition.  He 
stated that he used a TENS unit to help alleviate his back 
discomfort, but he did not want to take medication because 
of past addiction problems.  

On VA examination in December 1994, range of motion of the 
lumbar spine was to 70 degrees on forward flexion and to 
20 degrees on extension.  Lateral flexion and rotation 
were both to 25 degrees, bilaterally.  There was slight 
scoliosis to the left of several degrees.  There was no 
significant paraspinal muscle spasm nor direct spinous 
process tenderness.  There was no pain on palpation of the 
sacroiliac joints or the ischial notches.  The veteran 
complained of some discomfort on palpation of the 
paraspinal area, more so on the left side.  Straight leg 
raising was to approximately 80 degrees, bilaterally, at 
which point the veteran complained of hamstring tightness 
and low back discomfort.  The diagnosis was chronic 
lumbosacral strain syndrome with normal X-rays, and no 
evidence of radicular pain.

VA examination in February 1997 revealed normal lumbar 
lordosis.  There was no direct spinous tenderness and no 
evidence of paraspinal muscle spasm.  Range of motion of 
the lumbar spine was to 90 degrees on forward flexion and 
to 10 degrees of extension.  Lateral flexion and rotation 
was to 25 degrees, bilaterally.  Discomfort was noted at 
the extremes of the ranges of motion.  Straight leg 
raising was to 85 degrees, bilaterally, at which point 
there was some hamstring tightness but no back pain.  The 
diagnosis was remote low back injury "with complaint of 
almost continuous discomfort in the low back with 
basically a normal clinical exam on this date."  

On VA examination in May 1998, the examiner found that the 
alignment of the veteran's spine was within normal limits.  
The musculature of his back was symmetrical, and without 
spasm or vesiculation.  The range of motion of the 
lumbosacral spine was within normal limits, and straight 
leg raising was within normal limits, bilaterally.  X-ray 
studies obtained in January 1998 were noted as within 
normal limits.  The diagnosis was "[n]ormal exam of the 
lumbosacral spine."

At the October 1998 personal hearing, the veteran 
testified that his low back symptoms included chronic low 
back pain radiating into his lower extremities, 
fatigability, lack of endurance, and muscle spasm.  He 
stated that standing aggravates his back pain.  He 
reported that he was using a TENS unit, a heating pad, and 
a whirlpool bath to help alleviate the pain.  

On VA examination in December 1998, the veteran complained 
of constant low back pain that radiated into the groin 
area.  The pain worsened on sudden movements, and after 
sitting or standing more than one or two hours.  
Examination did not reveal weakened movement, excess 
fatigability, or incoordination.  On examination, straight 
leg raising was negative bilaterally, and the examiner 
reported that the rest of the neurological examination was 
entirely within normal limits. Range of motion of the 
lumbar spine was to 20 degrees on forward flexion, to 20 
degrees on extension, to 15 degrees on lateral flexion, 
and to 30 degrees on rotation.  All motions were 
accomplished easily without muscle spasm or pain.  
Although the veteran complained of discomfort on motions, 
the examiner noted that the discomfort did not interfere 
with the range of motion tests.  The examiner noted that 
there was no pain on palpation, and there was no 
functional limitation except by discomfort described by 
the veteran on the extremes of the ranges of motion.  
Neurological examination was within normal limits, and 
straight leg raising was negative bilaterally.  Magnetic 
resonance imaging (MRI) showed a mild posterior bulge of 
the disc at the T8-9 level resulting in mild central canal 
stenosis.  The discs were all normal, and the paraspinal 
soft tissue was unremarkable.  MRI of the lumbar spine was 
unremarkable.  X-ray studies showed a normal lumbar spine.  
The diagnosis was normal back examination.  

In the July 1999 determination, the RO cited the veteran's 
testimony and the apparent limitation of motion 
demonstrated at the December 1998 examination, and 
increased the rating assigned to his low back disability 
to 40 percent, effective December 9, 1998, the date of the 
VA examination.  

At the August 2002 hearing, the veteran testified that the 
symptoms of his low back disability included severe pain 
and numbness.  He also experienced low back muscle spasm 
up to three times daily.  He stated that he sometimes 
injures himself because the spasms are so severe they 
cause him to involuntarily "jump."  Other symptoms 
included twitching of his legs, difficulty with bowel 
movements, and pain in his arms and upper neck due to 
compensating for the low back pain.  He reported that he 
used an inflatable belt to support his back, and he took 
Flexeril and Naprosyn for pain.  He reiterated his 
contention that the effective date of the 40 percent 
rating assigned should be retroactive to May 13, 1993 (the 
effective date assigned when the RO increased the rating 
to 20 percent in July 1993).  The veteran asserted that 
his VA examinations had been inadequate in terms of 
assessing the severity of his low back disability.

At the hearing the veteran submitted additional evidence, 
including an August 2002 letter from a private physician 
who reported that he had treated the veteran for chronic 
back pain.  The physician stated that the veteran was 
referred for physical therapy 3 times weekly for 8 weeks, 
and the prognosis was good.  A June 2002 MRI report from a 
private imaging center indicates a mild disc bulge at L4-
5.  There was no focal disc herniation, or evidence of 
spinal or lateral recess stenosis.  The neural foramina 
appeared patent bilaterally.  The vertebral bodies were 
homogenous in signal characteristics, and there was no 
evidence of bony destruction or paraspinal mass.  

Legal Criteria and Analysis

The applicable statute and regulations provide that, 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of 
an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable 
that an increase in disability had occurred, if a claim 
was received within one year from such date; otherwise, 
the effective date shall be the date of receipt of claim.  
38 C.F.R. 
§ 3.400(o)(2).  When considering the appropriate effective 
date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997). 

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include a formal or 
informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2002).  
Under 38 C.F.R. § 3.155(a) (2002), the submission of 
certain medical records may constitute an "informal claim" 
for an increase in disability compensation.  In addition, 
38 C.F.R. § 3.157(b)(1) (2002) specifies that where, as 
here, a claimant's formal claim for compensation already 
has been allowed, receipt of, inter alia, an examination 
or hospitalization by VA will be accepted as a claim for 
increase filed on the date of the examination or 
treatment.

Thus, the applicable statutory and regulatory provisions, 
fairly construed, require that the Board look to all 
communications in the claims file that may be interpreted 
as applications or claims - formal and informal - for 
increased benefits, and then to all other evidence of 
record to determine the "earliest date as of which," 
within the year prior to the claim, the increase in 
disability was factually ascertainable.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).  

As noted above, the veteran did not perfect an appeal of 
the January 1986 RO decision granting service connection 
for a low back disability, and he did not initiate an 
appeal to the September 1988 RO decision denying an 
evaluation in excess of the 10 percent rating previously 
assigned.  Thus, those decisions are final.  38 U.S.C.A. § 
7105(West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).  
Chronologically, the next document in the claims file that 
can be construed as a claim for an increased rating is the 
VA examination report dated May 13, 1993.  Accordingly, 
May 13, 1993 is established herein as the date of the 
veteran's claim for an increased rating of his service-
connected disability, and the Board must review the 
evidence dating back to May 1992, to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was factually 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2); and see Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Separate diagnostic codes identify the various 
disabilities. 

The veteran's low back disability is currently rated under 
38 C.F.R. § 4.71a, Code 5295, which governs ratings for 
lumbosacral strain.  Under Code 5295, a 10 percent rating 
is warranted when there is lumbosacral strain with slight 
subjective symptoms only.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, 
in a standing position, a 20 percent rating is warranted.  
When lumbosacral strain is severe; with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced 
motion, a rating of 40 percent is provided. 

The currently assigned effective date for the 40 percent 
rating for residuals of a low back injury - December 9, 
1998 - represents the date on which the veteran last 
underwent VA examination to assess the severity of his 
service-connected low back disability.  In this case, the 
earliest medical evidence clearly establishing that the 
symptoms of the residuals of a low back injury warrant a 
40 percent rating is found within the December 1998 VA 
examination.  There is no earlier, competent evidence 
demonstrating that the symptomatology of the veteran's 
service-connected low back disability warranted an 
evaluation of 40 percent under Code 5295, prior to 
December 9, 1998.  At the time of the December 1998 VA 
examination, as noted above, the veteran complained of 
constant low back pain, and clincally there was severe 
limitation of motion. The 40 percent rating assigned in 
July 1999 was based on the veteran's symptoms and the 
examination findings.
 
Regarding the veteran's own assertions that an earlier 
effective date is warranted for the 40 percent rating of 
his service-connected low back disability, such lay 
statements are not competent evidence inasmuch as opinions 
regarding such matters require medical expertise, and 
laypersons lack such expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Under these circumstances, the increased award at the 40 
percent level simply could not be made effective earlier 
than the date chosen by the RO, the date it is factually 
ascertainable that the veteran's low back disability 
warranted a 40 percent rating.  Based on the facts and 
circumstances in this case, there is no statutory or 
regulatory authority which would permit the Board to grant 
an earlier effective date prior to December 9, 1998, for 
the 40 percent disability rating assigned to the residuals 
of a low back injury. The evidence is not so evenly 
balanced that there is doubt as to any material 
issue.38 U.S.C.A. § 5107.


ORDER

An effective date earlier than December 9, 1998, for a 40 
percent rating for residuals of a low back injury is 
denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

